DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, drawn to an interconnected battery module, in the reply filed on 11 August 2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 August 2022.

Claim Objections
Claim 9 is objected to because of the following informalities:  "the third fastener including a second head a third shaft" in lines 2-3 should read "the third fastener including a second head and a third shaft".  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  "the interconnected battery module prevent propagation" in lines 2-3 should read "the interconnected battery module .  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  missing a period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the second shaft of the third fastener” in line 5. This limitation is indefinite because it is unclear how the second shaft is of the third fastener when claim 8 claims the second shaft as extending from the first head of the second fastener (see lines 1-2 of claim 8). For examination purposes, the limitation of line 5 in claim 9 will be interpreted as “the third shaft of the third fastener”, in agreement with the limitation in lines 2-3 of claim 9 which states “the third fastener including a second head (and) a third shaft”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 10 and 21-26 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Takano et al. (US 2020/0067045 A1, cited on IDS of 02 August 2022).
Regarding claim 1, Takano teaches an interconnected battery module (“Battery Module”, Title, Abstract; “battery module 10”, [0021]; shown in figs. 1 and 2 and exploded view in fig. 3), comprising:
a first enclosure 15, 16; a second enclosure 33 disposed within the first enclosure 16; and a plurality of cells 11 disposed within the second enclosure 33 (“Battery block group 28 has a substantially rectangular parallelepiped shape that is long in the front-rear direction in the same way as case 14, and is housed in battery compartment 14A inside lower box 16”, [0038]; “Battery block 12A includes block body 30 having a plurality of containers 31 into which respective batteries 11 are inserted and case-shaped lower holder 33 to house block body 30”, [0040], where battery blocks 12 make up the block group 28 such that the block body 30 is an enclosure for cells located inside the first enclosure formed by box portions 15 and 16, fig. 3),
the interconnected battery module configured to be coupled electrically and mechanically to an adjacent interconnected battery module, the adjacent interconnected battery module in accordance with the interconnected battery module (fig. 1 shows the battery module with power cable 25 such that the battery module is capable of being electrically coupled to another battery module via the power cable 25 and also mechanically connected, e.g. by stacking, to an adjacent interconnected battery module). 
Regarding claim 2, Takano teaches the interconnected battery module of claim 1, further comprising a vent 35 coupled to the first enclosure and the second enclosure, the vent in fluid communication with a cavity defined by the second enclosure 33 (fig. 4 shows vent holes 35 which are coupled to and provide an opening into the battery block enclosure 33; fig. 3 shows that the vent holes 35 are also coupled to the first enclosure 16 when the module is assembled; fig. 9 shows how the vent provides a path for fluid communication, as indicated by the arrow for air flow, from the second enclosure 33).
Regarding claim 5, Takano teaches the interconnected battery module of claim 1, 
further comprising a fastener assembly, the fastener assembly comprising a first fastener and a second fastener (“Battery block group 28 may have a fastener portion including a screw hole into which a screw is inserted to fasten components such as first and second plates 40 and 50 disposed over battery block group 28”, [0049], fig. 3 shows the fastener assembly including multiple screw holes, while the screws are not shown as noted in [0031]; each screw and hole pair may be considered a fastener, and one of the screw holes in plate 50 fig. 3 may be considered part of a first fastener and another of the screw holes in plate 60 may be considered part of a second fastener),
the first fastener including a spacer portion, the spacer portion disposed between the first enclosure and the second enclosure (fig. 4 shows projections on plate 32 into which the screws are inserted, such that a first fastener includes one of these projections; these projections may be considered spacers since they space the plates 40 and 50 apart from the blocks 12; fig. 9 shows a cutaway view of a fastener structure including the spacer portion of plate 32, such that the spacer is positioned between the first enclosure formed by box portions 15 and 16 and the second enclosure 33).
Regarding claim 10, Takano teaches the interconnected battery module of claim 1, wherein in response to a thermal runaway event of a cell in the plurality of cells, the interconnected battery module prevents propagation of the thermal runaway event to a second cell in the adjacent interconnected battery module (“Battery block 12A includes block body 30 having a plurality of containers 31 into which respective batteries 11 are inserted”, [0040]; since the individual cells 11 are isolated from each other into individual containers 31 in block body 30, as shown in fig. 4, the module prevents propagation of thermal runaway in one cell by means of the separation between cells; additionally, the module includes a cooling duct and exhaust duct, see [0005], which also help to prevent thermal runaway).  

Regarding claim 1, Takano teaches an interconnected battery module (“Battery Module”, Title, Abstract; fig. 4 shows interconnected battery modules or “blocks” 12A-12D), comprising:
a first enclosure 33; a second enclosure 30 disposed within the first enclosure 33; and a plurality of cells 11 disposed within the second enclosure 30 (“Battery block 12A includes block body 30 having a plurality of containers 31 into which respective batteries 11 are inserted and case-shaped lower holder 33 to house block body 30”, [0040], fig. 4),
the interconnected battery module configured to be coupled electrically and mechanically to an adjacent interconnected battery module, the adjacent interconnected battery module in accordance with the interconnected battery module (fig. 4 shows how the module 12A is configured to be mechanically coupled to adjacent modules 12B, 12C, and 12D and electrically connected via current collectors 13; “the plurality of battery blocks 12 is connected in series via current collector plates 13, for example”, [0023], indicating that current collector 13 provides electrically connection; “four battery blocks 12 are integrated into battery block group 28”, [0038], in other words mechanically connected).
Regarding claim 21, Takano teaches the interconnected battery module of claim 1, further comprising a connector assembly defining a positive electrical terminal and a negative electrical terminal, the connector assembly configured to electrically couple the interconnected battery module to the adjacent interconnected battery module (“The plurality of batteries 11 housed in each battery block 12 is connected in parallel to a pair of current collector plates 13, and the plurality of battery blocks 12 is connected in series via current collector plates 13, for example”, [0023], such that each block has one current collector plate 13 on the top side and another current collector plate on the bottom side with respect to the figure, as shown in fig. 4 and described in [0041] and [0044]; the pair of current collector plates 13 may be considered the connector assembly of the block since the plates are an assembly which electrically connects the cells in the block to an external circuit; fig. 4 also shows that each plate 13 has a terminal portion such that each block has two terminals, indicated by arrows in annotated fig. 4 below; since one plate is connected to one end in the cells and the other plate is connected to the other end of the cells, the terminal portion of one plate 13 will be a positive electrical terminal and the terminal portion of the other plate 13 will be a negative electrical terminal)

    PNG
    media_image1.png
    552
    597
    media_image1.png
    Greyscale

Annotated Figure 4 of Takano
Regarding claim 22, Takano teaches the interconnected battery module of claim 21, wherein an electrical path is defined from the negative electrical terminal through the plurality of cells to the positive electrical terminal (as described in [0041] and [0044] and illustrated in fig. 4, one current collector plate 13 is positioned to connect with the upper end of cells 11 and another current collector plate 13 is positioned to connect the lower end of cells 11; as a result, an electrical path is established from a positive terminal portion of one plate 13 to the negative terminal portion of the other plate 13; terminals for module 12D are indicated in annotated fig. 4, above).
Regarding claim 23, Takano teaches the interconnected battery module of claim 22, wherein the positive electrical terminal is electrically isolated from the negative electrical terminal through the connector assembly (as shown in fig. 4, the positive electrical terminal is isolated from the negative electrical terminal by the plate portions of the pair of current collectors 13 which connect to cells 11 and by cells 11 themselves; the pair of current collectors 13 is the connector assembly).
Regarding claim 24, Takano teaches the interconnected battery module of claim 21, wherein the connector assembly includes a torque driver disposed proximate a first end of the connector assembly and a stud disposed proximate a second end of the connector assembly, the torque driver configured to translate the stud axially in response to the torque driver being rotated about an axis defined by the torque driver (fig. 4 shows screws positioned in the terminal portions to fasten the plates 13 of the connector assembly to the battery block; the head of the screw, positioned on a first and outer end of the connector assembly, may be considered a torque driver, and the shaft of the screw, positioned on a second and inner end of the connector assembly may be considered a stud. The screw head, as a torque driver, is configured to translate the stud-shaped shaft axially into the block when the torque-driving head is rotated about the axis formed by a line through the center of the head). 
Regarding claim 25, Takano teaches the interconnected battery module of claim 21, wherein the positive electrical terminal is disposed at a first end of the connector assembly and the negative electrical terminal is disposed at a second side of the connector assembly (annotated fig. 4, above, shows that one terminal of block 12D is disposed on a first end of the connector assembly, the pair of current collector plates 13, and the other terminal is disposed at a second side of the connector assembly, at a side of the block 12D away from the first terminal; as discussed above for claim 21, one terminal will be positive and the other terminal will be negative).
Regarding claim 26, Takano teaches the interconnected battery module of claim 21, wherein the positive electrical terminal is configured to interface with an adjacent negative electrical terminal of the adjacent interconnected battery module (the arrow on the left side of annotated fig. 4, above, shows that one terminal of block 12D is configured to interface with a terminal of another block 12B; since the blocks are connected in series, see [0023], one terminal at this interface will be a positive terminal and the other terminal will be negative; as a result, the positive electrode terminal of either module 12B or module 12 D, depending on which module has the positive terminal in this interface, is configured to interface with the negative electrode terminal of the other adjacent battery module).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (US 2020/0067045 A1).
Regarding claim 3, Takano teaches the interconnected battery module of claim 2, 
further comprising a gang vent portion 19 coupled to the second enclosure 33, the gang vent portion 19 in fluid communication with the cavity via the vent 35 (fig. 9 shows that the gang vent portion 19 is connected to the second enclosure 33 in the assembled module; the arrow in fig. 9 indicates the path of fluid communication, e.g. air flow, from the cavity formed by enclosure 33 through vent holes 35 and out of the module through the vent portion 19), 
wherein: a first direction is defined by a perpendicular direction from a first side, the first side configured to interface with the adjacent interconnected battery module, the gang vent portion comprising an axial direction that is parallel to the first direction, and the vent having an aspect ratio greater than 1:1 in the first direction (since the module is configured to interface with an adjacent interconnected battery module by stacking, the top surface of the module with respect to figure 2 may be considered a first side; as a result, the first direction may be represented by a vertical line in fig. 2, and the axial direction of the gang vent portion 19 is a vertical line aligned with the vent 17; fig. 2 shows that the width of the gang vent 19 is longer than the height; “Gas outlet 19 is located at a lateral middle on a rear surface of case 14 so as to straddle upper and lower boxes 15 and 16 , and is shaped into a substantially rectangular form that is long in the lateral direction”, [0037]).
Takano does not explicitly teach that the aspect ratio is greater than 2:1. However, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the rectangular gang vent 19 of Takano to have an aspect ratio greater than 2:1. Such a rectangularly shaped gang vent would predictably function to allow exhaust gas to pass through. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). 
Regarding claim 4, Takano teaches the interconnected battery module of claim 3, wherein:
the gang vent portion is configured to couple to an adjacent gang vent portion of the adjacent interconnected battery module to form a portion of a gang vent for a battery system (since the gang vent portion 19 is located on the outside of the module, as shown in fig. 2, the gang vent is configured to be connected with the gang vent of an adjacent interconnected battery module), 
and the gang vent portion is clamped to the first enclosure (fig. 3 shows how the gang vent portion 19 is formed by clamping upper portion 15 to the first enclosure 16).
Regarding claim 6, Takano teaches the interconnected battery module of claim 5, wherein the first fastener further comprises a first shaft extending from the spacer portion towards a cavity defined at least partially by the second enclosure (the threaded portion of the screw in the first fastener may be considered a first shaft, which extends from the screw head into the spacer portion towards the second enclosure 33).
Takano does not specifically teach that the first shaft extends into a cavity defined by the second enclosure 33. It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the first shaft to be long enough to extend into a cavity defined by the second enclosure 33, since the length of the shaft would predictably help to anchor the screw in the plate 32. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). 
Regarding claim 7, Takano teaches the interconnected battery module of claim 6, wherein the first fastener includes a first aperture extending axially into the spacer portion, the first aperture being co-axial with the first shaft (fig. 4 shows that the spacer projections in plate 32 are hollow, having an aperture extending along the axis of the spacer portion; when the shaft of the screw is inserted into the spacer, including in the case of the first fastener, the first shaft will be coaxial with the first aperture).
Regarding claim 8, Takano teaches the interconnected battery module of claim 7, wherein the second fastener comprises a first head and a second shaft extending from the first head, the second shaft configured to engage the first aperture to couple the second fastener to the first fastener (a fastener other than the first fastener may be considered a second fastener; the second fastener includes a screw having a first head and a second threaded shaft portion which extends from the head; the second shaft of the screw of the second fastener is inserted into a second spacer portion in plate 32, such that the second shaft engages the first aperture in the first spacer via the plate 32; as a result, the first fastener and the second fastener are connected through plate 32, or through plates 32 if the fasteners are located on different plates 32 in the module).
Regarding claim 9, Takano teaches the interconnected battery module of claim 8, wherein:
the fastener assembly further comprises a third fastener (fig. 3 shows that the fastener assembly includes at least three fasteners, indicated by the at least three screw holes in plate 50; a fastener other than the first fastener and the second fastener may be considered a third fastener), 
the third fastener including a second head and a third shaft (like the second fastener, the third fastener includes a screw having a second head and a third threaded shaft portion), 
the second fastener comprising a second aperture disposed axially therein (the second fastener structure includes a second spacer projecting from plate 32, including a second aperture located along the axis of the second fastener), 
and the third shaft of the third fastener configured to engage the second aperture to couple the third fastener to the second fastener (the third shaft of the screw of the third fastener is inserted into a third spacer portion in a plate 32, such that the third shaft engages the second aperture in the second spacer via plate or plates 32; as a result, the second fastener and the third fastener are connected through plate 32, or through plates 32 if the fasteners are located on different plates 32 in the module).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fees et al. (US 2018/0108955 A1) shows a battery module with an enclosure containing battery cells, see figs. 22A-22H. In another application (US 2019/0123318 A1), Fees shows how the battery module may be located inside another enclosure to form a battery system of interconnected modules, see figs. 3A-3C, 6A-6C, and 7A-7B.  
Okutani et al. (US 2016/0336556 A1) shows a battery module with a fastener assembly including screws 19 and spacers 35 in figs. 6 and 7 (see also [0047]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728  

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728